Filed 4/30/09 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2009 ND 67







State of North Dakota, 		Plaintiff and Appellee



v.



Lam Bao Tran, 		Defendant and Appellant







No. 20080240







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Steven L. Marquart, Judge.



AFFIRMED.



Per Curiam.



Gary E. Euren, Assistant State’s Attorney, P.O. Box 2806, Fargo, ND 58108-

2806, for plaintiff and appellee.  Submitted on brief.



Brian W. Nelson, 111 South 9th Street, Fargo, ND 58103-1831, for defendant and appellant.  Submitted on brief.

State v. Tran

No. 20080240



Per Curiam.

[¶1]	
Lam Bao Tran appealed from a criminal judgment entered subsequent to a conditional guilty plea to possession of marijuana with intent to deliver and possession of ecstasy.  On appeal, Tran argued the district court erred when it denied his motion to suppress evidence because there was not sufficient evidence to support a finding of probable cause for a search warrant.  We affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom